DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicants’ claim for benefit of prior-filed US Provisional applications 62/771457 (filed 11/26/2018) and 62/873017 (filed 7/11/2019). 

Drawings
The drawings filed 11/26/2019 are objected to because they contain color images without a granted petition under 37 CFR 1.84(a)(2).  See Fig 2B, 3D,4B, 4C and 5C.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
	The specification defines “immunomodulatory cells” as “a cell expressing an immunomodulatory protein as described herein” (¶0082).  An “immunomodulatory protein” is defined as “a protein that modulates (either positively or negatively) immunological activity” (¶0081).  Therefore ‘immunomodulatory cells’ as used in the claims are not limited to any particular cell type, unless specifically limited in the claims (e.g. claim 78 limits the immunomodulatory cells to HDF).
	In claims 1, 41 and 113 , it is stated the second cell population comprises genetically engineered immunomodulatory cells which inhibit an immune response to the first cell population. The claims do not recite the presence of any immune cells or require or reference any environment in which an immune response against the first cell population would be mounted.  Thus, the claim is broadly interpreted as requiring the second cell population to comprise genetically engineered immunomodulatory cells that could inhibit an immune response to the first cells under some conditions.  It is not necessary that the immunoprotection be due to the genetic modification (noting that immunomodulatory cells are defined as expressing a protein that modulates immunological activity positively or negatively).  
	In claims 1 and 113, the claims are drawn to compositions.  The preamble of the claims state the compositions are “suitable for implantation into a host”.  The effect of the preamble is to limit the claimed composition to something that is physically capable of being implanted into a host.  
	Use of the term optionally in claims 15, 18 and 34 is interpreted as permitting for, but not requiring the optional limitation.  The broadest reasonable interpretation of the claims does not require the optional limitation. 
In claim 98, reference to ‘the first cell population’ and ‘the second cell population’ are interpreted as referring to the first and second cell populations described in claim 1. 
	In claim 99, reference to ‘the first cell population’ and ‘the second cell population’ are interpreted as referring to the first and second cell populations described in claim 41. Furthermore, it is interpreted that step (i) yields a cell mixture.  It is interpreted that ‘the cell mixture’ referenced in step (ii) is thus referring to the cell mixture generated in step (i). It is recommended that Applicants amend claim 99 step (i) to read: “(i) mixing the first cell population and the second cell population in cell culture medium under conditions to maintain viability of the cells thereby yielding a cell mixing,”.
	Claim 109 states the graft is administered at an orthotopic site or at an ectopic site.  Parent claim 100 states the graft is implanted at a site.  It is recommended that Applicants amend claim 109 to replace the word “administered” with “implanted”. It appears claim 109 should use the term implanted in place of administered.  Furthermore, it is noted that the scope of administration [implantation] sites recited in claim 109 covers everywhere.  
	In claim 113, it is noted that the scope of cells covered by parenchymal cells or non-parenchymal cells covers all cells.  Thus the first cell population can be any type of cell. 

Claim Objections
	Claim 109 is objected to for minor informalities: Independent claim 100 states the graft of claim 41 is implanted.  Dependent claim 109 states the graft is administered.  The same verb should be used in both claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 14, 15, 18, 22, 31, 32, 34, 41, 82, 98-100, 103, 106, 107, 109 and 111-113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 113 are directed to compositions comprising at two cell populations.  
The issue at hand is the scope of the combinations of cells present in the composition, and particularly whether or not Applicants were in possession of the full scope of the claimed combination of cells.  
The original disclosure reasonably conveys to one skill in the art that at the time the application was filed that Applicants were in possession of compositions wherein the first cell population is hepatocytes or vascular endothelial cells, and the second cell population is fibroblasts genetically modified to express an immunomodulator protein selected from the group consisting of PD-L1, CD47, CD73 and CD39.
The claims are not limited to this narrow scope of species which are supported by the disclosure (compositions wherein the first cell population is hepatocytes or vascular endothelial cells, and the second cell population is fibroblasts genetically modified to express an immunomodulator protein selected from the group consisting of PD-L1, CD47, CD73 and CD39).  Rather the claim scope covers any combination of a first cell selected from any parenchymal cell or endothelial cell (claim 1) or any cell (claim 113), and a second cell population which can be any cell type having any genetic modification causing the cell to express any immunomodulator protein, and wherein the second cell will inhibit an immune response (inhibition of an immune response in any manner will necessarily also inhibit an immune response to the first cell population which is present in the same composition as the second cell population).  
Regarding the cell types: It is acknowledged that the specification discloses laundry lists of cell types from which the first and second cell population can be individually selected (See PGPub ¶0097-0101). However, the laundry list does not constitute a written description of every species in the genus because it would not reasonably lead those skilled in the art to any particular cell type/combination.  See  MPEP 2163.05(II).  
More importantly, regarding the genetic modifications to inhibit an immune response: The specification lists 33 proteins which can affect immune checkpoint pathways.  Yet, the scope of genetic modification causing the cell to express any immunomodulator protein that will inhibit an immune response encompasses is broader than cells expressing any of these 33 molecules.  The scope of the claims covers any genetically modified cell that inhibits immune response.  The inhibition of immune response need not be related to the genetic modification.  Mesenchymal stem cells are known to suppress immune response (See, e.g., Ghannam et al (Stem Cell Res, Ther, 2010)); thus mesenchymal stem cells having any genetic modification can read on the second cell population.  Cells genetically engineered to product immunosuppressant drugs (i.e. cyclosporine A) read on the second cell population.  T regulatory cells suppress immune response; thus any genetically modified T reg cell will read on the second cell population.  Cells genetically engineered to express an antibody which blocks HLA or MHC molecules read on the second cell population.  The disclosure of the 33 checkpoint proteins is not representative of the extremely broad and varied genus of genetic modifications that are covered within the scope of the claims.  Therefore, the disclosure does not provide a representative number of species of genetically modified cells to cover the full scope of the ‘second cell population’. 
	This is a situation where a broad claim (genus claim) is presented, but the disclosure only describes a limited number species with no evidence that the full genus was contemplated.  In such cases, a holding of lack of written description is proper See MPEP 2163.03(V).  The disclosure of the few combinations specifically envisaged and described in the disclosure, which fall within the broad claim scope does not provide written description for the full scope of the claim.  The few combinations specifically envisaged and described in the disclosure cannot be held to be representative of all compositions covered by the claims because they are not representative of the extremely broad genus covered by the claims.  Therefore, claims 1, 6, 14, 15, 18, 22, 31, 32, 34, 82, 111, 112 and 113 are rejected as failing to comply with the written description requirement because the original disclosure does not support that Applicants were in possession of the full genus of compositions covered by these claims. 

Independent claim 41 is directed to a graft comprising the composition of claim 1 (further encapsulated in an extracellular matrix).  Independent claims 98 and 99 are directed to methods of generating the composition of claim 1 or the graft of claim 41.  Independent claim 100 is directed to method of use of the graft of claim 41.  As the composition of claim 1 has been deemed to lack written description, claims 41, 98, 99 and 100, which cover the same scope, are rejected for the same reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 99 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 99 recites the limitation "the stromal cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 41 does not require or describe the presence of any stromal cells, thus it is unclear if the stromal cells are an omitted element or if another cell type was intended to be referenced.  The metes and bounds of the claim cannot be determined.
Claim 103 requires the graft [of claim 41] comprise allogeneic or xenogeneic cells.  The graft of claim 41 contains two populations of cells.  It is not clear if claim 103 is requiring both populations of cells to be allogeneic or xenogeneic, for only one of the first and second cell populations to be allogeneic or xenogeneic (and if so, which one), or if the graft must contain additional (i.e. a third population of cells) which are allogeneic or xenogeneic.  It is further if the first and second cell populations must be allogeneic or xenogeneic to one another, or to the recipient subject.  The metes and bounds of the claim cannot be determined.  The claim is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 109 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 100 require implantation [sic: administration] of the graft of claim 41.  Claim 109 depends from claim 100 and requires the site of implantation [sic: administration] to be either an orthotopic site or an ectopic site.  Because any site is either orthotopic or ectopic, claim 109 does not narrow the implantation (administration) site vis-à-vis parent claim 100.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, 15, 18, 22, 31, 32, 98, and 111-113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben Nasr et al (Sci Trans Med, 2017).
	Ben Nasr et al disclose there is a link between PD-L1 deficiency in HSPCs and type 1 diabetes, and that increasing PD-L1 expression in HSPCs in subjects with PD-L1 deficiency in HSPCs can be therapeutic (See abstract.
	In one of the experiments carried out by Ben Nasr et al KL cells (a strain of murine HSPCs) are obtained, and then genetically modified to over express PD-L1.  The genetically modified cells are termed PD-L1.Tg KL cells.  The PD-L1.Tg KL cells are co-cultured in vitro with three different cell types, one of said cell types being naïve T cells.  Ben Nasr et al report the PD-L1.Tg KL cells abrogated the immune response of the naïve T cells in vitro (See Pg 3, col. 2 and Fig 3E and F).  
	Details on the genetic engineering step are disclosed in the Supplemental Materials: Ben Nasr et al clone cDNA encoding murine PD-L1 into transfer plasmids.  The transfer plasmids have an ER1a promoter, an IRES-fluorescent tag and a TET-responsive element (a repressor)(See Suppl Mater, Page 16).

	The co-culture of Ben Nasr et al reads on the instant claims as follows:
	Regarding claims 1, 14, 15, 111 and 112: The co-culture is a composition.  The cellular composition can physically be implanted into a subject; thus the composition is suitable for implantation.  
	The naïve T cells read on a first cell population comprising parenchymal cells.
	The PD-L1.Tg KL cells read on a second population comprising genetically engineered immunomodulatory cells.  The PD-L1.Tg KL cells overexpress PD-L1, PD-L1 inherently inhibits an immune response to the first cell population. 
	Regarding claims 18, 22, 31 and 32: The vector utilized by Ben Nasr et al meets the limitations of the instant claims (See Supplementary Material, “Lentivirus production and transduction”). 
Regarding claim 113: The co-culture is a composition.  The cellular composition can physically be implanted into a subject; thus the composition is suitable for implantation.  
	The naïve T cells read on a first cell population.  It is noted the scope of claim 113 covers all cell types.
	The PD-L1.Tg KL cells read on a second population comprising genetically engineered immunomodulatory cells.  The PD-L1.Tg KL cells overexpress PD-L1, PD-L1 inherently inhibits an immune response to the first cell population. 

Claims 1, 14, 15, 18, 22, 34, 41, 100, 103, 107, 109, 111 and 113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudler et al (Transplantation , 2006).
	Dudler et al evaluate the effect of local PD-L1.Ig fusion protein overexpression in cardiac allograft survival (See abstract).
	Dudler et al perform adenovirus-mediated PD-L1.Ig gene transfer into rat donor hearts.  The PD-L1.Ig cDNA was placed under control of CMV promotor in the adenoviral vector (See Pg 1735 “Recombinant Adenoviruses”).  Gene transfer was achieved in vitro by intracoronary installation of virus-containing solution into the excised donor hearts (to generate AdPDL-1.Ig cardiac grafts).  Immediately after the intracoronary installation, cardiac tissue grafts were placed orthotopically in recipient rats (See Pg 1735, “Gene Transfer and Heart Transplantation”).  Dudler et al state that cardiomyocytes were the predominant cell type transduced by the adenovirus, and ‘only rare endothelial cells’ were transduced (See Pg 1736, “Gene Transfer In vivo”). 
	Dudler et al report the AdPDL-1.Ig cardiac graft recipients showed longer survival time than controls, and that PD-L1.Ig gene transfer attenuates graft inflammation (See Pg 1737 “PD-L1.Ig Gene Transfer Prolongs Graft Survival” and “PD-L1.Ig Gene Transfer Attenuates Graft Inflammation”). 

	Regarding claims 1, 14, 15, 18, 22, 111 and 113: The AdPDL-1Ig cardiac grafts read on a composition.  As the cardiac grafts were transplanted, they are suitable for implantation into a host.  The cardiac grafts contain, inter alia, cardiomyocytes and endothelial cells.  The majority of endothelial cells were not transduced, and thus at least the non-transduced endothelial cells read on a first cell population comprising endothelial cells.  The cardiomyocytes that were transduced read on a second cell population comprising genetically engineered immunomodulator cells.  The expression of the PD-L1.Ig protein from the cardiomyocytes inhibited immune response to the overall graft (which includes the first cell population (endothelial cells)). 
	Regarding claim 34: The cardiac tissue reads on an aggregate.
	 Regarding claim 41: The AdPDL-1Ig cardiac grafts read on implantable grafts comprising [the composition as required by claim 1].  The cells of the cardiac graft are encapsulated in extracellular matrix.
	Regarding claim 100: Transplantation of the AdPDL-1Ig cardiac grafts serves to inhibit immune rejection, reduce immune activation  and promote immune tolerance of the cardiac grafts.  Thus transplantation of the AdPDL-1Ig cardiac grafts satisfies the step of transplanting the graft of claim 41 into the subject. 
	Regarding claim 103: The cardiac graft is xenogeneic to the recipient.  Thus both the first and second cell populations are xenogeneic to the recipient.
	Regarding claim 107: The effect of PD-L1 overexpression in the AdPDL-1Ig cardiac grafts will inherently achieve all results claimed by the instant application as being attributable to PD-L1 over expression, including inhibiting fibrosis. 
	Regarding claim 109: The AdPDL-1Ig cardiac grafts are implanted orthotopically. 
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, 18, 22, 31, 32, 34, 41, 82, 98, 100, 103, 106, 107, 109 and 111-113 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al (WO 00/06204).
	Naughton et al teach cells genetically engineered to express a desired gene product when placed in specific environments, as well as methods of making, and methods of use in production of three-dimensional tissues or injectable preparations which can be used in tissue repair, replacement or enhancement or deliver therapeutic gene products in vivo (See abstract). 
	In one embodiment Naughton et al teach the cells can be genetically engineered to express gene products which would protect the cells from an inflammatory response and protect against rejection from the immune system.  The expressed gene product can be inter alia, HLA-epitopes, epitopes of HMC, immunoglobulin and receptor epitopes, epitopes, epitopes of cell adhesion molecules, cytokines or chemokines.  The cell can be genetically engineered to mutate or delete genes encoding proteins that identify the cell as non-self (See Pg 20, ln 5-13).  
Naughton et al disclose numerous ways to achieve the genetic engineering, including viral-based expression vectors (See Pg 22, ln 30-Pg 25, ln 31).  The expression of the gene can be constitutive or transient, under control of repressors and/or activators.  Various regulators and promotors are disclosed (See Pg 21, ln 14-Pg 22, ln 29).
Naughton et al teach various types of cells can be genetically engineered, including stromal or parenchymal cells, including fibroblasts and hepatocytes, respectively.  The cells may be human cells. (See Pg 25, ln 33-pg 27, ln 11). 
Naughton et al teach the genetically engineered cells can be used in combination with additional cell types that may or may not be genetically engineered, so as to produce three-dimensional tissues for implantation (See Pg 28, ln 5-13).  In a preferred embodiment, genetically engineered stromal cells, such as fibroblasts, are grown on a three-dimensional framework and mixed with endothelial cells or other parenchymal cells to produce tissue constructs that can be implanted in vivo (See Pg. 28, ln 15-Pg 29, ln 36).  The combination of cells, particularly the fibroblasts secrete extracellular matrix. 

Naughton et al teach all elements of the current claims 1, 6, 14, 18, 22, 31, 32, 34, 41, 82, 98, 100, 103, 107, 109 and 111-113.  The only difference between Naughton et al and the instant claims is that Naughton et al does not teach the specific combination of genetically engineered stromal cells engineered to express gene products which would protect the cells from an inflammatory response and immune rejection with endothelial cells or parenchymal cells together on a three-dimensional matrix with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teachings of Naughton et al, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables (genetically engineered stromal cells engineered to express gene products which would protect the cells from an inflammatory response and immune rejection in combination with parenchymal and/or endothelial cells), anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Regarding claims 1, 6, 14, 34, 41, 111 and 113: Consistent with this reasoning, it would have been obvious to have selected various combinations of the disclosed options from within Naughton’s disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”, including specifically, the combination where the genetically engineered cells are stromal cells engineered to express gene products which would protect the cells from an inflammatory response and immune rejection (which reads on a second cell population comprising immunomodulatory cells which inhibit an immune response) provided with endothelial cells and/or parenchymal cells (each of which read on a first cell population comprising parenchymal cells and/or endothelial cells) on a three-dimensional matrix.  This product reads on an implantable graft comprising [the composition of claim 1].  The cells, upon culture, generate extracellular matrix which effectively encapsulates the cells. The cells are in an aggregate on the framework. 
Regarding claims 18, 22, 31, 32, and 112: Naughton et al disclose numerous vectors for achieving the genetic modification of the cells.  Naughton et al disclose each of the variables recited by the claims as options.  Selection of an appropriate vector with any/all of the features recited by the instant claims would have been prima facie obvious based on the downstream application of the generated tissue. 
Regarding claim 82: Naughton et al teach the cells can be human cells. 
Regarding claims 98: Naughton et al teach providing the genetically engineered stromal cells, such as fibroblasts, are grown on a three-dimensional framework and mixed with endothelial cells or other parenchymal cells and culturing.  This at least renders obvious the method of claim 98, as the cell populations are mixed together and then cultured to maintain viability. 
Regarding claims 100, 103, 106, 107 and 109: Naughton et al suggests using the tissue construct thereby generated for tissue repair, replacement or enhancement or deliver therapeutic gene products in vivo.  These all involve implanting the graft [of claim 41].  The effects on immune and inflammation suppression are inherent to the graft wherein the genetically engineered cells are engineered to express gene products which would protect the cells from an inflammatory response and immune rejection.  Selection of appropriate recipients would have been prima facie obvious based on the subjects’ needs and available tissue grafts. 

Claims 1, 6, 14, 15, 18, 22, 31, 32, 34, 41, 78, 82, 98-100, 103, 106, 107, 109 and 111-113 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (Sci Trans Med, 2017), in view of Xu et al (US 2015/0139994), and further in view of Ghazizadeh et al (Mol Ther, 2011).
Stevens et al teach a tissue engineered human liver tissue ‘seed’ that can be grown in situ after implantation (See Pg. 1, “Introduction”).  Specifically, Stevens et al combine human primary hepatocyte and human dermal fibroblasts into cellular aggregates and then encapsulate the aggregates in fibrin (formed by mixing thrombin and fibrinogen).  Separately HUVECs were cultured in a patterned channel mold to form endothelial cell cords and the endothelial cords were embedded in fibrin (formed by mixing thrombin and fibrinogen).  The aggregates in fibrin were layered over the endothelial cells in fibrin, resulting in encapsulation of the endothelial cords in the hepatic aggregates and fibrin gel (See Pg 2 “Construction of human liver...”, Fig. 1, and Pg 8 “Fabrication of micropatterned...”).  The human liver tissue seeds were implanted ectopically into immunodeficient mice, and then the mice were subject to liver injury (See Pg. 2 “Expansion of human hepatocytes...” and Pg 8 “Implantation and induction...”).  
Stevens et al report the implanted liver seeds engraft and expand in situ and generate de novo vascularized hepatic tissue with ability to perform several hepatic functions (See Pg 6 “Impact of liver seed...” and Fig. 6).  Stevens et al state the seed models have potential utility for generating tissue engineered liver for use in treating humans with liver disease (See Pg 7, col. 1-2).  
The seed tissue of Stevens et al is comparable to the composition and graft claimed in that it contains hepatocytes (parenchymal cells) endothelial cells and dermal fibroblasts in an aggregate encapsulated in fibrin.  Stevens et al teach generation of such and methods of implanting such.  
Stevens et al differs from the instant invention in that Stevens et al does not teach genetically engineering any of the three cell types to express an immunomodulatory protein that will inhibit an immune response to the seed tissue.  It is noted that Stevens et al use immunodeficient mice, so immune rejection was not a concern.  However, given that Stevens et al are clear that the SEED technology is ultimately intended to be used for human medicine, immunological rejection would need to be a consideration. 

Xu et al teach that systemic immune suppressant regimes are commonly used following allogeneic organ transplants to prevent graft rejection, but the aggressive regimen comes with increased risk of spontaneous cancer and infection are drawbacks.  As an improved alternative, Xu et al teach inducing local immune protection by genetically modifying hESC to co-express CTLA4-Ig and PD-L1 (See ¶0010-0011, ¶0093). Either the hESCs or cells derived therefrom can be administered for therapeutic purposes (See ¶0103).  Xu et al teach that human cells expressing CTLA4-Ig and PD-L1 elude allogenic immune rejection (See ¶0087).  Xu et al disclose methods of transducing cells to co-express CTLA4-Ig and PD-L1 via use of viral vectors (See ¶0058).  Xu et al teach the expression cassette inserted into the viral vector can include standard promoter or activator components (See ¶0066).  Xu et al teach that inclusion of suicide genes (repressors) can further be included in the cells to protect against tumorigenesis (See ¶0093).  

Ghazizadeh et al also disclose the drawbacks of systemic immune suppression following allograft transplants, and also teaches gene transfer techniques to provide local immune suppression as an alternative (See Pg 197 “Long-term survival of...”).  Ghazizadeh et al also teach that PD-L1 and CTLA-4Ig play a role in regulating immune response to alloantigens and have been used to prolong allogeneic and xenogeneic graft survival (See Pg. 196 “Introduction” and Pg 197 “Long-term survival of...”). Ghazizadeh et al teach transducing dermal fibroblasts and keratinocytes using vectors encoding for PD-L1 or CTLA4Ig, and then transplanting the transduced cells into allogeneic recipients.  Ghazizadeh et al report the transduced fibroblasts effectively provided local immune protection of the allografts (See Pg 197, “Long-term survival...”).  

Regarding claims 1, 6, 14, 15, 18, 34, 41, 78, 82, 111 and 113: As of the effective filing date of the instant application it would have been prima facie obvious to modify the human liver seed generated by Stevens et al by genetically engineering the dermal fibroblasts to co-express PD-L1 and GTLA4-Ig.  In doing so, the composition/implantable graft of instant claims 1, 6, 14, 15, 18, 34, 41, 78, 82, 111 and 113 is generated. The hepatocytes read on a first [parenchymal] cell population, and the genetically engineered dermal fibroblasts co-expressing PD-L1 and GTLA-Ig read on a second [non-parenchymal] cell population, as claimed.  The motivation to make this modification would be to impart the liver tissue seed with the ability to provide local immune protection upon implantation into a non-immunodeficient recipient, such as a human.  Stevens et al suggests, and one having ordinary skill in the art would have recognized, that the technology of Stevens et al is ultimately intended for human medicine, and humans are generally not immunodeficient.  In order to test and ultimately move forward with developing the technology, one would have recognized that overcoming immune rejection would be necessary.  The rationale to transduce the fibroblasts, specifically, with PD-L1 and GTLA4-Ig is based on the teachings of Xu et al and Ghazizadeh et al.  Both teach that genetic modification to cells to cause overexpression of immune checkpoint proteins PD-L1 and/or GTLA4-Ig imparts local immune protection against host CD4+ T cells.  Xu et al specifically teaches that the combination of PD-L1 and GTLA4-Ig provides enhanced immune protection over either protein individually.  Ghazizadeh et al teach that fibroblasts are particularly effective at expression of the immune checkpoint proteins to achieve local immunoprotection.  One would have had a reasonable expectation that the modification would be possible and effective based off the evidence of each of Xu et al and Ghazizadeh et al employing the same technique.
Regarding claims 18, 22, 31, 32 and 112: Both Xu et al and Ghazizadeh et al teach transduction of the target cells using viral vectors.  Use of particular promoters, repressors and/or activator components were well-known in the art at the time the invention was made and selection of any appropriate vector would have been prima facie obvious. 
Regarding claim 99: Stevens et al teach the same mixing, co-culturing and suspending steps as currently claimed.  For the reasons discussed above, it would have been prima facie obvious to perform the same method with genetically engineered fibroblasts. 
Regarding claims 100, 103, 106, 107 and 109: For the reasons discussed above, Stevens et al suggest, and one skilled in the art would have recognized the desirability of employing the modified liver tissue seed in development of human therapies for liver repair.  In operation, the method would involve implanting the modified liver tissue seed into a human subject.  Selection of appropriate recipients would have been prima facie obvious based on the subjects’ needs and available tissue grafts. One would have a reasonable expectation that the modified liver tissue seeds would inhibit immune rejection, reduce immune activation, promote immune tolerance and reduce fibrosis because the PD-L1 and CTLA4-Ig proteins were known to inhibit infiltration and activation of local CD4+ T cells (See Xu et al and Ghazizadeh et al).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633